FILE COPY




                                 In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                No. 02-19-00200-CR
                                No. 02-19-00201-CR

                     EX PARTE MOHAMMAD RASHID SALIM



                     On Appeal from the 432nd District Court
                            Tarrant County, Texas
Trial Court Nos. C-432-W011268-1487220-AP, C-432-W011462-1487220-BP, C-432-
               W011269-1487226-AP, C-432-W011466-1487226-BP


                                      ORDER

         Appellant Mohammad Rashid Salim’s brief was originally due July 10, 2019.

This court has granted one previous extension of time to file appellant’s brief. On

July 16, 2019, in granting “Appellant’s Motion to File Brief Out of Time,” we ordered

the brief due Monday, August 12, 2019, and we stated in our order that NO

FURTHER EXTENSIONS WOULD BE GRANTED. Appellant has not filed a

brief.

         Accordingly, it is ORDERED that the Hon. Heather M. Lytle, counsel for

appellant, file an appellate brief with this court on behalf of appellant on or before

Monday, August 26, 2019. NO FURTHER EXTENSIONS OF TIME FOR
                                                                               FILE COPY




FILING APPELLANT’S BRIEF WILL BE GRANTED.                            Failure to timely

comply with this order will result in these cases being abated and remanded to the trial

court to conduct a hearing to determine whether the appellant desires to prosecute

the appeals, whether the appellant is indigent, or, if not indigent, whether retained

counsel has abandoned the appeals, and, if deemed appropriate, to make findings for

the purpose of aiding this court in determining whether to initiate contempt

proceedings against appellant’s counsel. See Tex. R. App. P. 38.8(b)(2)–(4).

       We direct the clerk of this court to send a copy of this order to appellant’s

counsel via certified mail return receipt requested and email, and to all other counsel

of record, and to the trial court judge.

       Dated August 16, 2019.


                                                      Per Curiam




                                           2